OPINIÓN CONCURRENTE
DE LOS SEÑORES JUECES PRESIDENTE HER-NÁNDEZ Y ASOCIADO ALDREY.
El demandante Francisco Buso Pérez, por sí y represen-tando a varios hermanos menores de edad, presentó demanda en la Corte de Distrito de Humacao contra Gil Martínez Aeha-landavazo en reclamación de daños y perjuicios que fundó, en que habiendo comprado su padre Francisco Buso Cabrera una finca a Francisco Buso Bastér compuesta de dos par-celas, una de ellas de quince cuerdas, luego vendió ésta en 19 de abril de 1902 al otro demandado, habiendo resultado luego que en vez de comprender quince cuerdas como expre-saban los- títulos, contenía ciento veinticinco, por cuya dife-rencia de ciento diez, el demandado Martínez Achalandavazo instruyó un expediente de dominio que inscribió en el registro de la propiedad, siendo la cantidad reclamada como indem-nización correspondiente al perjuicio sufrido por los deman-*1041dantes por el exceso de las quince cuerdas que se lia apropiado el demandado Martínez Achalandavazo.
Habiendo opuesto éste excepción a la demanda, fundada en que no aducía hechos bastantes para determinar una causa de acción y, además, en que la acción que se ejercita está pres-crita, el juez de la corte inferior .dictó sentencia en Io. de noviembre de 1911 en la que por el último fundamento sostuvo la excepción y declaró sin lugar la demanda, contra cuyo fallo interpusieron los demandantes el presente recurso de apelación.
Según aparece de la demanda, Francisco Busó Cabrera, padre de los demandantes, compró en 1893 a su padre Francisco Busó Baster la finca “Las Puentes” compuesta de dos parcelas, describiendo por colindancias la de quince cuerdas a que se refiere este litigio, lo mismo que la otra parcela, objeto del contrato, colindancias que discrepaban en algo con las que constaban en el registro de la propiedad, no la men-suró ni se enteró de si su cabida era exacta en más o menos, pues siguió administrándola el Señor Busó Baster y cuando, en el año 1902, Busó Cabrera segregó la parcela de quince cuerdas y la vendió al demandado Martínez Achalandavazo, lo hizo por el precio alzado de 2,600 pesos y con el mismo error de colindancias con que había comprado.
Ya hemos dicho en 18 de noviembre último, resolviendo otro caso en que los propios demandantes pedían la nulidad de la expresada venta a Martínez Achalandavazo, Busó et al. v. Busó et al., entre otras razones por el error en la cabida de la finca, que, de acuerdo con el artículo 1374 del Código Civil vigente, concordante con el 1471 del antiguo, cuando la venta de un inmueble se hace por precio alzado, como ha ocu-rrido en el presente caso, y no a razón de un tanto por unidad de medida o número, no tiene el vendedor derecho al aumento que luego resulte en la finca.
Por consiguiente, habiendo vendido el padre de los de-mandantes por un precio alzado, no tienen éstos derecho al exceso que luego resulte en la cabida, porque la ley la da al *1042comprador y por ello no tiene acción por perjuicios por tal exceso; siendo esto así, se liace ocioso disentir la excepción de prescripción alegada.
En vista de esto, la demanda no aduce lieclios determi-nantes de una acción, por cuyo motivo tal excepción del deman-dado debe ser sostenida y desestimada la demanda.